Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 21-41 are currently pending and are addressed below.

Response to Amendment
The amendment filed 09/01/2021 has been entered. Claims 21-41 are currently pending. The previous 35 USC 112 rejection is overcome by Applicant’s amendments and comments.

Response to Arguments
Applicant’s arguments with respect to claims 21-41 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23, 27-29, 32, 34, 36, 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928) in view of Crawford et al. (US 2016/0161266) and Outwater et al. (US 2017/0115125)..

Regarding claims 21 and 27 and 34:
Ramanujam teaches An autonomous vehicle (autonomous vehicle 130) comprising: 
at least one sensor disposed on the autonomous vehicle (sensors, see at least [0001] [0096]); 
one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors (see at least [0105-0107]), configure the autonomous vehicle to perform acts comprising: 
receiving a request to pick up a passenger at a location and deliver the passenger to a destination (see at least [0014]); 
causing the autonomous vehicle to traverse to the location (see at least [0016], [0019]); 
(authentication module detecting the client 280 is in proximity to the autonomous vehicle, see at least [041]); 
identifying, based at least in part on the sensor data, a presence of the passenger at the location (authentication module detecting the client 280 is in proximity to the autonomous vehicle, see at least [041]); 
generating, based at least in part on the identifying the presence of the passenger, an output perceptible to the passenger at the location (sending notification to user’s mobile device upon arrival see at least [0020]); and 
configuring one or more aspects of the autonomous vehicle for the passenger (see at least [0067]).
Ramanujam does not explicitly teach segmenting sensor data to determine a portion associated with one or more people.
Crawford teaches a system and method of identifying a passenger in an environment of an autonomous vehicle (see at least [0001]) including utilizing a sensor including a LIDAR sensor (LIDAR sensors 105) and imaging sensor (camera 120), segmenting the sensor data to determine a portion of the sensor data associated with one or more people at the location (gathering data, identifying objects that could be associated with humans, generate models, see at least [0021]), 
identifying, from image data comprising the portion of the sensor data, the passenger (determining at least a threshold match with target model, see at least [0021-0023])

	The combination of Ramanujam and Crawford is silent as to a light emitters indicating the vehicle is reserved for the passenger.
	Outwater teaches a system and method of identifying a passenger and reserved vehicle for one another including generating, using one or more light emitters on the vehicle, a visible light pattern perceptible to the passenger at the location and indicating that the vehicle is reserved for the passenger (see at least [0039-0043]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle as taught by Ramanujam and Crawford with the visible light identification display as taught by Outwater in order to quickly identify an assigned vehicle via an easily recognizable and customized visual marker.

Regarding claim 23: 
Outwater further teaches a sound emitter disposed on the autonomous vehicle, wherein the output perceptible to the passenger further comprises and audio output from the sound emitter (see at least [0058], passenger welcomed with a friendly beep.)

	Alternately or in addition, the Examiner notes that all street-legal vehicles in the US are required to have a functioning sound emitter (horn) which is conventionally used for getting a pedestrian’s attention and/or identifying a vehicle’s approach/arrival. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an audio output to indicate a vehicle’s arrival and/or to get a passenger’s attention as is known and conventional in US driving customs.

Regarding claim 28: 
Ramanujam further teaches wherein the configuring the one or more aspects of the autonomous vehicle comprises retrieving a user profile associated with the passenger and configuring one or more settings of an interior of the autonomous vehicle in accordance with the one or more settings, the one or more settings comprising one or more of lighting conditions, temperature, or ambient music (see at least [0067]).

Regarding claims 29, 32, 36, and 37, the combination of Ramanujam, Crawford, and Outwater teaches a system and method as in claims 21, 27, and 28 above.

Regarding claim 41:
Crawford further teaches wherein identifying the passenger comprises comparing the image data to information about an image of the passenger (see at least [0012-0013]).
Crawford does not explicitly teach the images including the passenger’s face. However, it would have been obvious to one of ordinary skill in the art at the time of the invention, that upon creating the personal model as taught by Crawford, by scanning a person at various distances and orientations, that at least part of the model would include a passenger’s face, as this is well-known to be the most distinctive aspect of a person’s appearance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 24, 25, 30, 31, 33, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam, Crawford, and Outwater as in claim 21 in view of Katara et al. (US 2016/0301698).

Regarding claims 22, 30, 31 and 38:
Ramanujam teaches the limitations as in claim 21 above.
Ramanujam does not explicitly teach identifying the presence of a passenger based on scanning a visual identifier on a user device.
Katara teaches a system and method of authorizing a passenger of an autonomous vehicle including wherein the identifying the presence of the passenger comprises: scanning, using the at least one sensor, a display of a device associated with a passenger; and confirming, based at least in part on the scanning, that a visual identifier on the display matches a predetermined visual identification, wherein the visual identifier comprises one or more of a bar code, a quick response (QR) code, or a visual code (see at least [0050]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle fleet management system and method as taught by Ramanujam with the technique of authenticating a user by displaying an image on a personal device as taught by Katara in order to provide a well-known and reliable method of pairing and authenticating a user of the vehicle to insure the proper passenger is picked up and that the user enters the appropriate vehicle.

Regarding claims 24 and 25:
Ramanujam further teaches verifying a passenger identity, based at least in part, on input from the passenger, the input comprising at least one of a biometric input or a manual input; and based at least in part on the passenger identity, allowing ingress of the passenger (The customer may provide a form of authentication (e.g., a security code) to enter into the autonomous vehicle 330, see at least [0072]).
	Katara also further teaches wherein the identification uses biometric data and wherein the biometric data comprises one or more of facial recognition, retinal scans, fingerprints, or voice recognition (see at least [0061]).

Claim Rejections - 35 USC § 103
Claims 26, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam, Crawford, and Katara as applied to claim 25 above, and further in view of Lu et al. (US 9,194,168).

Regarding claims 26, 35, and 39:
Modified Ramanujam teaches the limitations as in claim 25 above. Ramanujam is silent as to unlocking or opening a vehicle door.
Lu teaches a system and method of authenticating a user of an autonomous vehicle including based at least in part on verifying the identity of the passenger at least one of: opening a door of the autonomous vehicle; or unlocking a door of the autonomous vehicle (see at least column 1, lines 23-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous vehicle fleet management system and method as taught by Ramanujam and Katara with the technique of unlocking the doors of the vehicle upon the user being authenticated as near the vehicle as taught by Lu in order to securely allow entry into the vehicle only when the authorized user has approached.

	Regarding claim 40:
 	Katara further teaches wherein the identification uses biometric data and wherein the biometric data comprises one or more of facial recognition, retinal scans, fingerprints, or voice recognition (see at least [0061]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664